Citation Nr: 0801774	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-35 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In June 2005, the 
RO granted service connection for PTSD, assigning a 30 
percent rating effective January 10, 2005, and denied service 
connection for boils.  The RO denied service connection for 
right ear hearing loss in February 2006.  The veteran 
requested a Board hearing on one of his VA-Form 9's, but 
withdrew the request in March 2006.

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD was found to be moderate to severe and 
manifested by a depressed mood, anger problems, difficulty in 
establishing effective work and social relationships, sleep 
impairment, impaired concentration, and impairment in short-
term memory.  The veteran also submitted his own statement 
that he was having thoughts of suicide.  His GAF score range 
is 50-60.

2.  The record shows exposure to acoustic trauma in service; 
but the medical evidence shows that the veteran does not have 
a hearing loss disability in the right ear related to this 
exposure.






CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the initial service connection claims for PTSD and 
hearing loss by letters dated in February 2005 and August 
2005, respectively.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for hearing loss in the right 
ear is denied.  With respect to the increased rating claim 
for PTSD, after the RO granted service connection for PTSD in 
a June 2005 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in July 2005.  The RO 
continued the 30 percent rating in an October 2005 statement 
of the case and January 2007 supplemental statement of the 
case. 

While the veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose. Dingess v. Nicholson, 19 Vet. App. at 
490 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute. Id.  As such, any defect with respect to the content 
of the notice requirement was non-prejudicial. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran medical 
examinations, and obtained medical opinions as to the 
etiology and severity of the PTSD and right ear hearing loss 
disabilities.  The RO scheduled the veteran for a VA 
examination in July 2006, after the veteran indicated that 
his PTSD disability was worse, but he failed to report.  It 
was noted that he did not want to keep his appointment.  The 
RO scheduled the veteran for another VA examination in 
December 2006, but the veteran again did not show up.  While 
the veteran has asserted that reevaluation of his PTSD 
symptoms by VA is stressful for him, under VA regulations, it 
is incumbent upon the veteran to submit to a VA examination 
if he is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992); see also 38 C.F.R. § 3.655.  He must be prepared to 
meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  While any reluctance the 
veteran may feel in submitting to an examination is 
recognized, he has not satisfied all of his responsibilities 
in the development of his PTSD claim.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

PTSD

The RO granted service connection for PTSD in June 2005 
assigning a 30 percent evaluation effective January 10, 2005.  
The veteran appeals this action, essentially asserting that 
his PTSD symptoms are much worse than warranted by a 30 
percent rating.  He indicates that his level of depression 
and anxiety has increased and that he has thoughts of 
suicide.  He also states that he has become obsessed with 
cleanliness, has numerous failed relationships, little to no 
contact with his family or friends, and that he is 
unemployed.  He noted that he was self-employed but that his 
behavior alienated his clients and he has to continually 
start over by finding new clients.

The veteran's PTSD is rated as 30 percent disabling under 38 
C.F.R. § 4.130 Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent evaluation is to be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

In order to get the next higher 50 percent rating, the 
medical evidence must show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A January 2005 VA mental health attending note shows the 
veteran was complaining of a depressed mood but was able to 
function optimally daily.  On mental status examination, he 
was casually dressed and cooperative.  At times he was angry 
and frustrated, apologizing frequently that he did not mean 
to be so difficult.  He made good eye contact and his mood 
was "ok."  His affect was labile and thought process was 
linear; his thought content was goal-directed with no 
suicidal ideation or homicidal ideation.  He had no audio or 
visual hallucinations or paranoia; and his insight and 
judgment were fair.

A February 2005 VA PTSD assessment notes that the veteran had 
been married three times, had two daughters from the first 
marriage, and currently lived alone in an apartment.  He had 
worked mainly in the oil and gas industry and currently 
worked as a consultant.  He had no history of suicide 
attempts, psychiatric hospitalization, or substance abuse 
treatment.  He reported nightmares and waking with an 
increased heart rate after sleeping one to two hours; 
sleeping with a weapon nearby; depressed mood; impaired 
concentration and short-term memory; irritability; emotional 
detachment; and anxiousness in crowds.  The examiner found 
that the assessment results were consistent with a diagnosis 
of PTSD, moderate to severe.

A May 2005 VA examination report shows the veteran had been 
divorced for about 10 years.  He lived alone and had no 
contact with his two grown children.  He stated that he had 
some employment but did not like regular employment.  He 
indicated that he would rather do his own business.  He was 
working in the oil business, trying to find new land that 
could be exploited for oil and buying and selling the land, 
which he had been doing for 34 years.  He had never had any 
psychiatric hospitalizations and did not have any psychiatric 
treatment until 2003.  It was noted that the veteran had been 
given a diagnosis of PTSD in 2004 and a GAF score of 50.  On 
psychiatric examination, the veteran was cleanly dressed and 
cooperative.  He was a bit shy in the beginning with regard 
to PSTD complaints but the actual mental status examination 
was completely normal.  He was well-oriented and had good 
contact with outside reality.  He reported nightmares and 
awakening from his sleep with heavy sweating; but the 
examiner noted that he might have overstated his complaints a 
little bit as he indicated that these took place daily, which 
the examiner found to be kind of unlikely.  He also 
complained of irritability, personality changes, becoming 
argumentative, and easily entering into personal controversy 
with others, which the examiner noted might explain why he 
did not want regular employment and worked for himself.  The 
examiner found that the veteran had completely normal 
cognitive functioning and a GAF score around 50 or even 
higher, maybe around 60.  The examiner noted that the GAF 
numbers were very difficult to evaluate and much of them were 
subjective to an overall estimation.

The veteran's PTSD was found to be moderate to severe and 
manifested by a depressed mood, anger problems, difficulty in 
establishing effective work and social relationships, sleep 
impairment, impaired concentration, and impairment of short-
term memory.  The veteran also submitted his own statement 
that he was having thoughts of suicide.  The veteran's level 
of occupational and social impairment more closely 
approximates the criteria for a 30 percent evaluation under 
Diagnostic Code 9411.  The only two criteria met for a 50 
percent evaluation are difficulty in establishing and 
maintaining effective work and social relationships and 
disturbance of motivation or mood.  While the veteran has 
some impairment in short-term memory and concentration, this 
was not shown to be more than mild; he was not shown, for 
instance, to retain only highly learned material.  His 
cognitive functions also were found to be completely normal.  
Additionally, even though his affect was reported to be 
labile, it was not flattened.  The veteran's PTSD symptoms 
are not insignificant.  However, the medical evidence shows 
he generally functions satisfactorily, with routine behavior, 
self-care, and normal conversation.

The GAF score range of 50-60 also supports the criteria for a 
30 percent evaluation. According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a Global Assessment of Function (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score range of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the GAF 
range of 41-50 dips down into more severe symptoms, the 
veteran is on the higher end of this range.  The last 
examiner to evaluate the veteran further noted that the 
veteran's GAF score quite possibly could be as high as 60, 
noting that GAF scores were very difficult to evaluate.  The 
GAF score is but one of many criteria in evaluating the 
severity of the veteran's PTSD.  Overall, the veteran's PTSD 
was noted to be moderate to severe and does not rise to the 
level of a 50 percent evaluation.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's PTSD warranted a rating higher than 30 percent. 
Therefore, "staged ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted. Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's disability picture has not been rendered 
unusual or exceptional in nature so as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.

While the veteran reported trouble getting along with others 
in a work-setting, this has been considered by the 30 percent 
evaluation for PTSD and does not rise to the level of marked 
interference with employment due to PTSD.  At last report, 
the veteran was working for himself.  The record also does 
not show frequent periods of hospitalization because of PTSD.  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, there is no basis for further action on this question.

Hearing loss

The veteran seeks service connection for hearing loss in the 
right ear.  He indicated that while serving in combat in 
Vietnam his eardrum was ruptured by a mortar blast and that 
he has had problems with his ears as a result of this 
incident.  He also mentioned that he had constant exposure to 
loud noises such as artillery, gunfire, and rocket-propelled 
grenades.  He indicated that he has to avoid airplanes and 
loud noises, such as loud music, and cannot swim under water.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence supports the veteran's exposure to acoustic 
trauma in service.  Personnel records show the veteran served 
as a Naval Gunfire section chief in the Republic of Vietnam 
and earned the Navy Commendation Medal with Combat V for 
exhibiting valor and bravery while under hostile fire.  He 
also earned the Combat Action Ribbon and the Vietnam Service 
Medal with three bronze stars.  The veteran's position in 
service shows that exposure to excessive loud noises is 
likely.  Also, as the veteran was involved in combat, his 
assertion of exposure to loud noise alone is sufficient to 
show that this in fact occurred.  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).

Current medical evidence, however, does not show the veteran 
has a hearing loss disability in his right ear.  Service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria. 38 C.F.R. § 3.385.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

On the authorized audiological evaluation in January 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner determined that since 
the veteran's audiometric thresholds in the right ear were 
normal for rating purposes and since his current audiometric 
thresholds with minimal shifts present in the higher 
frequencies were very compatible with his current age, it was 
his opinion that the veteran's right-side hearing loss would 
be caused by age-related factors (presbycusis).  It was thus 
the examiner's opinion that it was less likely than not that 
the veteran's current right-sided high frequency 
sensorineural hearing loss, with normal audiometric 
thresholds for rating purposes, would be related to military 
acoustic trauma.

Although the record shows evidence of in-service exposure to 
acoustic trauma, service connection cannot be granted if 
there is no present disability.  38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the veteran does not have a diagnosis of a right ear 
hearing loss disability within one year after service, 
service connection on a presumptive basis also does not 
apply.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that he currently has a 
hearing loss disability in his right ear, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no present hearing loss disability in the right ear 
for VA purposes.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for right ear hearing loss; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

The service medical records show the veteran was treated for 
boils in the inguinal region and on the back of his neck in 
September 1968 and October 1968, respectively.  The veteran 
indicated that he was told at discharge from service that his 
boils were caused by a viral condition that would be 
reoccurring for the rest of his life.  He further mentioned 
that he continued to get boils on the average once a year.

Current medical evidence shows diagnoses of lesions on the 
cheek in January 2004, multiple actinic keratosis on the face 
and arms in March 2004, and seborrheic keratosis and 
questionable eczema on the arms, back, and legs in May 2005.  
The veteran contends that he has a skin disorder related to 
his service.  A medical opinion is necessary to make this 
determination, however.  The record does not show that the 
veteran has been provided a VA examination for the purpose of 
determining the presence and etiology of his skin disorders.  
Therefore, one should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatology examination to determine (a) 
all present skin disorders, including 
whether the veteran currently suffers from 
boils and (b) whether it is at least as 
likely as not that any of the veteran's 
current skin disorders are related to his 
service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2. Thereafter, any additional development 
deemed appropriate should be accomplished 
and the claim then should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) should be issued containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence, and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


